Exhibit 10.3

FIRST AMENDMENT TO

PENNSYLVANIA MINE COMPLEX OPERATING AGREEMENT

THIS FIRST AMENDMENT TO PENNSYLVANIA MINE COMPLEX OPERATING AGREEMENT (this
“Amendment”) is made as of this 30th day of September, 2016 (the “Execution
Date”), by and among CONSOL PENNSYLVANIA COAL COMPANY LLC, a Delaware limited
liability company (“CPCC”), CONRHEIN COAL COMPANY, a Pennsylvania general
partnership (“Conrhein,” and together with CPCC, the “CONSOL Parties”), CNX
THERMAL HOLDINGS LLC, a Delaware limited liability company (“Operator”). CONSOL
Parties and Operator may be referred to herein separately as a “Party” and
collectively as the “Parties.”

RECITALS:

WHEREAS, the CONSOL Parties and Operator own undivided interests in those
certain coal mines in Greene and Washington Counties, Pennsylvania and Marshall
County, West Virginia, commonly known as the Bailey Mine, the Enlow Fork Mine,
the Harvey Mine, and the related preparation plant commonly known as the Bailey
preparation plant (the “Pennsylvania Mine Complex”); and

WHEREAS, CONSOL Parties and Operator are party to that certain Pennsylvania Mine
Complex Operating Agreement, dated as of July 7, 2015( the “Operating
Agreement”) pursuant to which the Owning Parties (as hereinafter defined)
designated Operator as the operator of the Assets (as hereinafter defined) and
in connection therewith engaged Operator as an independent contractor to
provide, directly or indirectly, certain services with respect to the operation
of the Assets, subject to and upon the terms and conditions as further described
in the Operating Agreement.

WHEREAS, the CONSOL Parties and Operator desire to amend the Operating Agreement
to revise the Operational Services (as defined in the Operating Agreement;

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, the CONSOL Parties and Operator hereby agree as
follows:

ARTICLE 1

AMENDMENT

1.1 Amendment of Section 3.1. Each of the following new Section 3.1(e),
Section 3.1(f), Section 3.1(g), Section 3.1(h), Section 3.1(i) and
Section 3.1(j) are hereby added to the Operating Agreement following
Section 3.1(d) of the Operating Agreement:

(e) HSE. Operator shall conduct all health, environmental, safety and security
services, including Mine Safety and Health Administration reporting.



--------------------------------------------------------------------------------

(f) Land Services. Operator shall conduct all services related to the
acquisition, divestiture, management and administration of the real property
interests underlying the Pennsylvania Mine Complex.

(g) Permit. Operator shall acquire, manage and administer all permits necessary
for the operation of the Pennsylvania Mine Complex in material compliance with
such permits.

(h) Contract Administration and Marketing Services. Operator shall conduct all
services necessary to (i) market the production from the Pennsylvania Mine
Complex, including administration of the Contract Agency Agreement, invoicing
and receipt of consideration from purchasers and (ii) negotiate, manage and
administer the contracts necessary for the operation of the Pennsylvania Mine
Complex.

(i) Logistics. Operator shall conduct all logistics relating to operation of the
Pennsylvania Mine Complex, including (i) distribution services, including
shipment tracking, daily assessment and communication of operations activities,
shipment scheduling, distribution data maintenance, monitoring shipment
sampling, analysis and premium/penalty calculations, management and forecasting
inventory and production levels, maintaining sales and contract orders,
maintaining and updating biweekly COPA reports, coordinating between CESC
departments, operations and carriers and (ii) transportation services, including
procuring transportation rates, procuring terminal throughput rates, negotiating
transportation rates, providing market analysis, calculating fuel surcharges,
and submitting refunds.

(j) Reporting. Operator shall prepare, or cause to be prepared, such daily
reports typically prepared by an operator of a mining complex similar to the
Pennsylvania Mine Complex that are prepared in the ordinary course of business
and monthly per ton reports and annual reserve reports.

ARTICLE 2

MISCELLANEOUS

2.1 Definitions. For purposes hereof, the capitalized terms used herein and not
otherwise defined have the meanings set forth in the Operating Agreement.

2.2 Amendment Compliance. The Parties acknowledge that this Amendment complies
with the requirements to amend the Operating Agreement, as stated in Section 9.7
of the Operating Agreement.

2.3 References. All references to the Operating Agreement in any document,
instrument or agreement shall hereafter be deemed to refer to the Operating
Agreement as amended hereby.

2.4 Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

 

2



--------------------------------------------------------------------------------

2.5 Ratification. The Operating Agreement, as amended herein, is ratified and
confirmed.

2.6 Miscellaneous. Section 1.2 of the Operating Agreement and Section 9.8 of the
Operating Agreement are incorporated herein by this reference as if set out
fully herein and shall apply in all respects to this Amendment, mutatis
mutandis.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Execution Date.

 

CPCC: CONSOL PENNSYLVANIA COAL COMPANY LLC By:  

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title:   Vice President and Secretary CONRHEIN:
CONRHEIN COAL COMPANY By:  

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title:   Vice President

 

OPERATOR: CNX THERMAL HOLDINGS LLC By:  

/s/ Lorraine L. Ritter

Name:   Lorraine L. Ritter Title:   Chief Financial Officer and Chief Accounting
Officer

Signature Page to First Amendment to

Pennsylvania Mine Complex Operating Agreement